Citation Nr: 0104960	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1978.  In October 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for psychiatric 
disability and for tinnitus and remanded the issue of 
entitlement to an increased evaluation for Reiter's syndrome 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, for additional development.  The 
case was returned to the Board in February 2000.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected Reiter's syndrome is 
primarily manifested by pain and stiffness of the shoulders, 
elbows, wrists, hands, hips, knees, and ankles.  


CONCLUSION OF LAW

The veteran's Reiter's syndrome meets the requirements for a 
10 percent evaluation for the right hand and wrist, a 10 
percent evaluation for the left hand and wrist, and a 10 
percent evaluation for each shoulder, elbow, hip, knee, and 
ankle.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5002, 5201, 4206, 5207, 5215, 5224, 5225, 5226, 
5227, 5251, 5252, 5253, 5260, 5261, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  In addition, the RO has obtained the 
medical records pertinent to the veteran's claim and ordered 
appropriate VA examinations.  There is no indication in the 
record of any medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate the claim.  
In sum, there is no further action which should be undertaken 
to comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

I.  FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's Reiter's syndrome.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes; nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein. 

On VA orthopedic examination in March 1993, the veteran 
complained of multiple joint pain since 1977.  Physical 
examination revealed mild synovial thickening of the proximal 
interphalangeal and distal interphalangeal joints of both 
hands.  There was moderate pain in the shoulders with 90 
degrees of motion.  The hips were mildly painful with 
external and internal rotation.  There was mild crepitation 
of the knees.  Range of motion of the joints was noted to be 
mostly within normal limits except for mild decrease in 
internal and external rotation of both shoulders and hips and 
mild decrease in flexion of the proximal interphalangeal 
joints of both hands.  X-rays of the hands, hips, knees, and 
pelvis were essentially within normal limits.  Laboratory 
tests for rheumatoid factor and ANA were negative.  The 
diagnosis was polyarthritis, rule out Reiter's syndrome, rule 
out seronegative spondyloarthropathy, possibly psoriasis 
related or inflammatory bowel disease.

On VA physical capacities examination in June 1994, it was 
noted that the veteran had worked as a machinist for the 
previous eleven years but his job was in jeopardy due to 
frequent absenteeism.  He complained of constant multiple 
joint pain.  It was reported on physical evaluation that he 
walked very slowly.  He could not walk on his tiptoes or 
heels, and could not squat or kneel properly; he complained 
of pain in both lower extremities.  Knee and ankle jerks were 
2+ bilaterally.  Faber sign was positive with complaints of 
pain in both hips.  Muscle strength in both lower extremities 
was 3+, 4 out of 5 bilaterally.  There was mild tenderness at 
the medial and lateral knee joint line bilaterally with a 
positive patellofemoral compression test on both sides.  The 
veteran complained of pain to pressure on most of the joints 
in the upper and lower extremities.  There was decreased 
range of motion of the shoulder with complaints of pain; 
flexion was 100 degrees, internal rotation was 30 degrees, 
and external rotation was 80 degrees.  Muscle strength was 
4/5 bilaterally.  No typical rheumatoid arthritis deformity 
was noted in either hand.  Hand grip strength was considered 
low for the veteran's age, as was his leg lifting capacity.  
The examiner concluded that the veteran's functional level 
fluctuated day by day, and was worse at night; the veteran 
was noted to fatigue easily.  It was recommended that the 
veteran get a sedentary job and avoid long standing, 
squatting, kneeling, climbing stairs or ladders, or heavy 
work.  

On VA general medical examination in September 1994, the 
veteran was 58 inches tall and weighed 197 pounds.  On VA 
orthopedic examination in September 1994, the veteran 
complained of constant joint pain and stiffness, especially 
in the knees, ankles, shoulders, wrists, and elbows.  He said 
that he had to quit working because of the severity of his 
pain.  Physical examination revealed tenderness in all joints 
tested.  There was essentially full range of motion in the 
hips.  There was right shoulder crepitation but no muscle 
atrophy.  Muscle strength was decreased against resistance 
secondary to pain.  There was crepitation but no muscle 
atrophy in the knees.  Crepitation was also noted in the 
ankles.  Forward flexion of the right shoulder was 130 
degrees, with abduction of 110 degrees, internal rotation of 
70 degrees, and external rotation of 90 degrees.  Knee motion 
was from 0-130 degrees.  Dorsiflexion of the ankles was 10 
degrees and plantar flexion was 45 degrees.  Palmar flexion 
of the right wrist was 60 degrees, dorsiflexion was 50 
degrees, radial deviation was 20 degrees, and ulnar deviation 
was 45 degrees.  There was no warmth or swelling in any of 
the tested joints.  The diagnosis was Reiter's syndrome with 
joint involvement.

VA X-rays of the joints in September 1994 did not show any 
abnormality, except for spur formation in the ankles.  
October 1994 laboratory tests showed a normal red blood cell 
count (RBC), with an elevated hemoglobin level of 17.6 g/dl 
(reference range of 13.6-17.4).

On VA general medical examination in March 1998, the veteran 
complained of joint pain.  He was noted to be 58 inches tall 
and to weigh 192 pounds.  The veteran was able to walk well 
and to move all extremities without weakness.  The diagnoses 
included history of Reiter's syndrome, normal general medical 
examination, and no history of weight loss or anemia.

On VA orthopedic examination in March 1998, the veteran noted 
multiple joint aching, pain, soreness, and tenderness.  He 
complained of flare-ups at least once a month.  Overuse or 
prolonged standing caused increased symptomatology.  It was 
noted that the veteran was working but was having difficulty 
because of repetitive use of the upper extremities.  He did 
not wear a brace or use a cane or crutches to get around.  On 
physical examination, the veteran had some difficulty arising 
from his chair with some stiffness in the joints.  There was 
generalized tenderness and soreness throughout the upper and 
lower extremities but no obvious swelling or deformity.  
There was full range of motion in the wrists, elbows, 
shoulders, hips, and knees with pain throughout the range of 
motion.  There was good strength to manual muscle testing 
with pain.  He could squat down and raise onto his toes and 
heels.  Flare-ups caused more symptomatology.  It was noted 
that any degree of limitation could only be ascertained at 
the time of a flare-up.  The veteran was not considered 
totally incapacitated by his Reiter's syndrome.  He was 
functioning and trying to work, although he had exacerbations 
on a monthly basis.  Reiter's syndrome was diagnosed.

X-rays of the joints in March 1998 showed arthritis of the 
shoulders and hips; there was no abnormality of the hands, 
elbows, and knees.  According to laboratory test results in 
April 1998, RBC and hemoglobin levels were within normal 
limits.

VA outpatient records added to the file in 1999, and dated 
from April 1992 to February 1999, reveal that the veteran 
complained of joint problems in July and September 1994, 
February and March 1998, and February 1999.  It was noted in 
September 1994 that there was diffuse joint tenderness.  The 
diagnoses in March 1998 were fibromyalgia and history of 
Reiter's syndrome.  It was reported in October 1998 that the 
veteran had been working full-time at a toy factory for the 
previous three years and that he did not have any complaints.  
The veteran indicated in February 1999 that he was working 
full-time and that he generally felt good although he had 
pain from arthritis and insomnia at times.  The diagnoses 
included Reiter's syndrome-arthritis.

According to an August 1999 report from the orthopedic 
examiner who saw the veteran in March 1998, range of motion 
of the joints on previous examination was normal with 180 
degrees of abduction and flexion of the shoulder and 90 
degrees of internal and external rotation.  Motion of the 
elbows and knees was from 0-140 degrees.  Dorsiflexion of the 
wrists was 60 degrees, with palmar flexion of 70 degrees, 
ulnar deviation to 40 degrees, and radial deviation to 20 
degrees.  Plantar flexion of the ankles was 45 degrees and 
dorsiflexion was 20 degrees.  The veteran had generalized 
aching pain and tenderness.  There was 5/5 strength in both 
upper and lower extremities.  Flare-ups were sporadic, and 
the physician indicated that he did not know the number of 
flare-ups per year.  The veteran was working and was able to 
function on the job.  The physician also noted that severe 
exacerbations would be very incapacitating for the veteran.  
The veteran's pain was considered likely due to Reiter's 
syndrome and was thought to be appropriate to the findings.

II.  ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from. 38 C.F.R. 
§ 4.20.

The RO has rated the veteran's Reiter's syndrome by analogy 
to rheumatoid arthritis under Diagnostic Code 5002.  The 
assigned evaluation of 40 percent is based on the criteria 
for evaluating rheumatoid arthritis as an active process.

A 100 percent rating contemplates arthritis with, 
"constitutional manifestations associated with active joint 
involvement, totally incapacitating."  A 60 percent rating 
contemplates, "less than criteria for 100% but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods."  A 
40 percent rating contemplates, "symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  This 
diagnostic code also instructs that: "For chronic residuals:  
For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation."  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5002.

A 20 percent evaluation is assigned when limitation of the 
arm is at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2000).  A 10 percent evaluation is assigned when 
flexion of the forearm is limited to 100 degrees or when 
extension of the forearm is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2000).  

A 10 percent evaluation is assigned when dorsiflexion of the 
wrist is less than 15 degrees or palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2000).  

A 10 percent evaluation is assigned when extension of the 
thigh is limited to 5 degrees, or when flexion of the thigh 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252 (2000).  A 20 percent evaluation is assigned 
when there is limitation of abduction of the thigh with 
motion lost beyond 10 degrees; a 10 percent evaluation is 
assigned when there is limitation of adduction of the thigh 
because the veteran cannot cross his legs or when there is 
limitation of rotation of the thigh with the veteran unable 
to toe-out more than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2000).  

A 10 percent evaluation is assigned when flexion of the leg 
is limited to 45 degrees or when extension of the leg is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2000).  A 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).  

Favorable ankylosis of the thumb, index finger, or middle 
finger of either hand warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226.  
Ankylosis of any other finger warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5227.

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5219 (2000).

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered to be groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The medical evidence of record reveals that the veteran's 
service-connected Reiter's syndrome results in multiple joint 
pain with monthly flare-ups.  There is no evidence of anemia 
or weight loss.  Moreover, the evidence does not show 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  The 
veteran has noted monthly flare-ups, but there is no 
indication in the record that he has severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  He is working full-time for a 
toy company.  Outpatient records from April 1992 to February 
refer to joint problems in July and September 1994 and 
February and March 1998; the only reference in these records 
to a possibly severe exacerbation is in February 1998, when 
the veteran indicated that his Reiter's symptoms were getting 
worse.  

However, on VA orthopedic examination in March 1998, there 
was no obvious joint swelling or deformity or loss of muscle 
strength, although the veteran complained of pain on 
movement.  VA outpatient records for October 1998 reveal that 
the veteran said that he was sleeping well and had no 
complaints; he noted in February 1999 that he was generally 
feeling good, although he said that he had pain from 
arthritis and insomnia at times.  The evidence noted above 
does not show symptomatology productive of more than definite 
impairment of health or incapacitating exacerbations 
occurring more than 3 times a year.  Therefore, the Board 
concludes that the evidence does not support the assignment 
of an evaluation in excess of the current 40 percent for the 
veteran's service-connected Reiter's syndrome as an active 
process under the criteria of Diagnostic Code 5002.

However, the Board notes that Diagnostic Code 5002 also 
provides for rating the chronic residuals of rheumatoid 
arthritis under the appropriate codes for the specific joints 
involved.  In the case of ratings for the active process, 
these ratings will not be combined with the ratings for 
chronic residuals.  Rather, the higher of the two will be 
assigned.  Diagnostic Code 5002.  Therefore, the Board must 
also determine whether it would be to the veteran's advantage 
to rate the disability on the basis of chronic residuals.

Mild synovial thickening of the proximal and distal 
interphalangeal joints of both hands was found on the March 
1993 VA examination.  Range of motion testing in March 1993 
disclosed mild limitation of flexion of the interphalangeal 
joints of both hands.  Some weakness in grip strength is 
noted in the earlier medical evidence of record although the 
more recent medical evidence shows normal strength in the 
hands.  The more recent medical evidence shows that the 
veteran was able to move  the joints of his hands through a 
full range of motion; however, tenderness and stiffness were 
noted.  The range of motion of the veteran's wrists has been 
recorded as full although the veteran does have generalized 
aching pain of his wrists.  In addition, as discussed above, 
the veteran has increased functional impairment during flare-
ups which occur approximately once a month, although the 
specific degree of increased impairment is not known since 
the veteran has not been examined during such a flare-up and 
the VA examiner was not able to make this assessment.  There 
is no evidence of incoordination of the hands or wrists.  
Thus, although the veteran clearly has functional impairment 
of the hands and wrists which increases during flare-ups, the 
Board must conclude that the functional impairment does not 
approximate the ankylosis required for a compensable 
evaluation for either hand or the limitation of motion 
required for a compensable evaluation for either wrist.  
Although the limitation of motion of the joints of the 
veteran's hands and wrists is to a noncompensable degree 
under the diagnostic codes for limitation of motion, the 
Board does find that there is satisfactory evidence of 
painful motion of the joints of each hand and wrist.  Since 
the interphalangeal, metacarpal and carpal joints are 
considered a group of minor joints, the Board concludes that 
a 10 percent evaluation is warranted for the limitation of 
motion of the veteran's right hand and wrist and a 10 percent 
evaluation is warranted for limitation of motion of the 
veteran's left hand and wrist.  

The evidence also shows that the Reiter's syndrome is 
productive of functional impairment of the veteran's 
shoulders, elbows, hips, knees and ankles.  Although the 
motion of the veteran's arms was limited to 90 degrees on 
examination in March 1993, motion of both arms has been to 
100 degrees or more on subsequent examinations with normal 
recorded range of motion of the arms on the VA examination in 
March 1998.  The recorded ranges of motions of the veteran's 
elbows, hips, knees and ankles have for the most part been 
normal.  In any event, no range of motion supporting a 
compensable evaluation under a diagnostic code for evaluating 
limitation of motion has been recorded.  Although some 
evidence of weakness has been recorded, none of the earlier 
evidence provides an adequate assessment of any limitation of 
motion resulting from the weakness.  The March 1998 
examination disclosed good strength to manual testing.  There 
is no evidence of incoordination of any joints.  The 
functional impairment of the veteran's shoulders, elbows, 
hips, knees and ankles is primarily due to pain and 
stiffness, with increased functional impairment during 
monthly flare-ups.  When all pertinent disability factors are 
considered, the Board concludes that the requirements for a 
10 percent evaluation are met for each of these joints, but 
that the limitation of motion does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent for any of these joints.  

The foregoing evaluations for the chronic residuals combine 
to 70 percent.  Therefore, the Board concludes that the 
disability should be rated on the basis of chronic residuals 
and warrants the evaluations discussed above. 

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).  The record does not show 
that the veteran has required frequent hospitalizations for 
his Reiter's syndrome.  The veteran is working full-time; he 
said in February 1999 that he was generally feeling good; and 
a VA examiner noted in August 1999 that the veteran was able 
to function on the job.  Although the VA examiner indicated 
in August 1999 that severe exacerbations of Reiter's syndrome 
would be very incapacitating for the veteran, there is very 
little evidence of severe exacerbations in the medical 
records on file.  The medical evidence shows that the 
manifestations of the disability are those contemplated by 
the assigned rating.  In essence, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the ratings granted herein.  Therefore, the Board has 
determined that referral of the case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the veteran's Reiter's 
syndrome warrants a 10 percent evaluation for right hand and 
wrist impairment, a 10 percent evaluation for left hand and 
wrist impairment, a 10 percent evaluation for right elbow 
impairment, a 10 percent evaluation for left elbow 
impairment, a 10 percent evaluation for right shoulder 
impairment, a 10 percent evaluation for left shoulder 
impairment, a 10 percent evaluation for right hip impairment, 
a 10 percent evaluation for left hip impairment, a 10 percent 
evaluation for right knee impairment, a 10 percent evaluation 
for left knee impairment, a 10 percent evaluation for right 
ankle impairment and a 10 percent evaluation for left ankle 
impairment, the appeal is granted to the extent indicated and 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

